DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. US 11,172,224 B2 (“Pat 224”). Although the claims at issue are not identical, they are not patentably distinct from each other because
Consider application claim 1, claim 1 of Pat 224 discloses a method for video coding performed by at least one processor, the method comprising: obtaining a leaf node of geometry based point cloud compression (G-PCC) data; splitting the leaf node into a plurality of cuboids; deriving separate triangle soups for each of the cuboids; and coding a plurality of flags respectively for each of the edges of each of the cuboids, wherein first ones of the flags indicate presence of vertices, of the separate triangle soups, on the edges, and wherein second ones of the flags indicate absence of the vertices from the edges.
Claim 1 of Pat 224 discloses all the limitations in the application claim.  Thus, non-statutory double patenting rejection applies.
Consider application claim 2, claim 2 of Pat 224 discloses entropy coding a signaling of a splitting pattern of the leaf node by two bits, wherein the two bits indicate whether the leaf node is split into the cuboids in half along one of an x-axis, a y-axis, and a z-axis.
Claim 2 of Pat 224 discloses all the limitations in the application claim.  Thus, non-statutory double patenting rejection applies.
Consider application claim 3, claim 3 of Pat 224 discloses a location, at which the leaf node is split and along at least one of the x-axis and the y-axis is signaled for each of the cuboids.
Claim 3 of Pat 224 discloses all the limitations in the application claim.  Thus, non-statutory double patenting rejection applies.
Consider application claim 4, claim 4 of Pat 224 discloses deriving the triangle soups recursively at the leaf node among a plurality of lead nodes of the G-PCC data.
Claim 4 of Pat 224 discloses all the limitations in the application claim.  Thus, non-statutory double patenting rejection applies.
Consider application claim 5, claim 5 of Pat 224 discloses entropy coding a signaling of a splitting pattern of the leaf node by three bits, wherein the three bits indicate whether the leaf node is split into the cuboids in half along one of an x-axis, a y-axis, a z-axis, a combination of the x-axis and the y-axis, a combination of the x-axis and the z-axis, a combination of the y-axis and the z-axis, and a combination of the x-axis, the y-axis, and the z-axis.
Claim 5 of Pat 224 discloses all the limitations in the application claim.  Thus, non-statutory double patenting rejection applies.
Consider application claim 6, claim 6 of Pat 224 discloses a location, at which the leaf node is split and along at least one of the x-axis, the y-axis, and the z-axis, is signaled for each of the cuboids.
Claim 6 of Pat 224 discloses all the limitations in the application claim.  Thus, non-statutory double patenting rejection applies.
Consider application claim 7, claim 7 of Pat 224 discloses determining whether a flag is set to the leaf node limiting at least one direction along which the leaf node may not be split.
Claim 7 of Pat 224 discloses all the limitations in the application claim.  Thus, non-statutory double patenting rejection applies.
Consider application claim 8, claim 8 of Pat 224 discloses determining the splitting pattern according to a rate-distortion optimization (RDO) scheme.
Claim 8 of Pat 224 discloses all the limitations in the application claim.  Thus, non-statutory double patenting rejection applies.
Consider application claim 9, claim 9 of Pat 224 discloses splitting the leaf node into the plurality of cuboids comprises splitting the leaf node in half.
Claim 9 of Pat 224 discloses all the limitations in the application claim.  Thus, non-statutory double patenting rejection applies.
Consider application claim 10, claim 10 of Pat 224 discloses splitting the leaf node into the plurality of cuboids comprises splitting the leaf node into non-equal sized portions.
Claim 10 of Pat 224 discloses all the limitations in the application claim.  Thus, non-statutory double patenting rejection applies.
Consider application claim 11, claim 11 of Pat 224 discloses an apparatus for video decoding, the apparatus comprising: at least one memory configured to store computer program code; at least one processor configured to access the computer program code and operate as instructed by the computer program code, the computer program code including: obtaining code configured to cause the at least one processor to obtain a leaf node of geometry based point cloud compression (G-PCC) data; splitting code configured to cause the at least one processor to split the leaf node into a plurality of cuboids; deriving code configured to cause the at least one processor to derive separate triangle soups for each of the cuboids; and coding code configured to cause the at least one processor to code a plurality of flags respectively for each of the edges of each of the cuboids, wherein first ones of the flags indicate presence of vertices, of the separate triangle soups, on the edges, and wherein second ones of the flags indicate absence of the vertices from the edges.
Claim 11 of Pat 224 discloses all the limitations in the application claim.  Thus, non-statutory double patenting rejection applies.
Consider application claim 12, claim 12 of Pat 224 discloses the coding code is further configured to cause the at least one processor to entropy code a signaling of a splitting pattern of the leaf node by two bits, wherein the two bits indicate whether the leaf node is split into the cuboids in half along one of an x-axis, a y-axis, and a z-axis.
Claim 12 of Pat 224 discloses all the limitations in the application claim.  Thus, non-statutory double patenting rejection applies.
Consider application claim 13, claim 13 of Pat 224 discloses a location, at which the leaf node is split and along at least one of the x-axis and the y-axis is signaled for each of the cuboids.
Claim 13 of Pat 224 discloses all the limitations in the application claim.  Thus, non-statutory double patenting rejection applies.
Consider application claim 14, claim 14 of Pat 224 discloses the deriving code is further configured to cause the at least one processor to derive the triangle soups recursively at the leaf node among a plurality of lead nodes of the G-PCC data.
Claim 14 of Pat 224 discloses all the limitations in the application claim.  Thus, non-statutory double patenting rejection applies.
Consider application claim 15, claim 15 of Pat 224 discloses the coding code is further configured to cause the at least one processor to entropy code a signaling of a splitting pattern of the leaf node by three bits, wherein the three bits indicate whether the leaf node is split into the cuboids in half along one of an x-axis, a y-axis, a z-axis, a combination of the x-axis and the y-axis, a combination of the x-axis and the z-axis, a combination of the y-axis and the z-axis, and a combination of the x-axis, the y-axis, and the z-axis.
Claim 15 of Pat 224 discloses all the limitations in the application claim.  Thus, non-statutory double patenting rejection applies.
Consider application claim 16, claim 16 of Pat 224 discloses a location, at which the leaf node is split and along at least one of the x-axis, the y-axis, and the z-axis, is signaled for each of the cuboids.
Claim 16 of Pat 224 discloses all the limitations in the application claim.  Thus, non-statutory double patenting rejection applies.
Consider application claim 17, claim 17 of Pat 224 discloses the computer program code further includes determining code configured to cause the at least one processor to determine whether a flag is set to the leaf node limiting at least one direction along which the leaf node may not be split.
Claim 17 of Pat 224 discloses all the limitations in the application claim.  Thus, non-statutory double patenting rejection applies.
Consider application claim 18, claim 18 of Pat 224 discloses the computer program code further includes determining code configured to cause the at least one processor to determine the splitting pattern according to a rate-distortion optimization (RDO) scheme.
Claim 18 of Pat 224 discloses all the limitations in the application claim.  Thus, non-statutory double patenting rejection applies.
Consider application claim 19, claim 19 of Pat 224 discloses splitting the leaf node into the plurality of cuboids comprises splitting the leaf node in half.
Claim 19 of Pat 224 discloses all the limitations in the application claim.  Thus, non-statutory double patenting rejection applies.
Consider application claim 20, claim 20 of Pat 224 discloses a non-transitory computer readable medium storing a program configured to cause a computer to: obtain a leaf node of geometry based point cloud compression (G-PCC) data; split the leaf node into a plurality of cuboids; derive separate triangle soups for each of the cuboids; and code a plurality of flags respectively for each of the edges of each of the cuboids, wherein first ones of the flags indicate presence of vertices, of the separate triangle soups, on the edges, and wherein second ones of the flags indicate absence of the vertices from the edges.
Claim 20 of Pat 224 discloses all the limitations in the application claim.  Thus, non-statutory double patenting rejection applies.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAT CHI CHIO whose telephone number is (571)272-9563. The examiner can normally be reached Monday-Thursday 10am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMIE J ATALA can be reached on 571-272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAT C CHIO/Primary Examiner, Art Unit 2486